     Case 2:16-cv-09849 Document 290 Filed 02/03/21 Page 1 of 4 PageID #: 9262




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

BENNY FITZWATER, CLARENCE
BRIGHT, TERRY PRATER, EMMET
CASEY, JR., CONNIE Z. GILBERT,
ALLAN H. JACK, SR., and ROBERT
H. LONG, on behalf of themselves and
others similarly situated,

         Plaintiffs,
v.                                                       Civil Action No. 2:16-cv-09849
                                                         Consolidated with:
                                                         Civil Action No. 1:17-cv-03861
                                                         (Hon. John T. Copenhaver, Jr.)
CONSOL ENERGY, INC.,
CONSOLIDATION COAL CO., FOLA
COAL CO., LLC, CONSOL OF KENTUCKY,
INC., CONSOL PENNSYLVANIA COAL CO.,
LLC, and KURT SALVATORI,

        Defendants.

               NOTICE OF EVIDENTIARY DEPOSITION OF DORIS JESSO
        PLEASE TAKE NOTICE that the counsel for Plaintiffs will take a recorded

Evidentiary Deposition of Doris Jesso on Thursday, February 4, 2021 at 3:00 pm EST before

a Court Reporter via ZOOM Videoconference, at which time and place you are invited to attend

to protect your interests.



                                                  BENNY FITZWATER, CLARENCE
                                                  BRIGHT, TERRY PRATER, EMMET
                                                  CASEY, JR., CONNIE Z. GILBERT,
                                                  ALLAN H. JACK, SR., and ROBERT
                                                  H. LONG, on behalf of themselves and
                                                  others similarly situated,

                                                  BY COUNSEL.
   Case 2:16-cv-09849 Document 290 Filed 02/03/21 Page 2 of 4 PageID #: 9263




 /s/ Bren J. Pomponio
Bren J. Pomponio (WVSB #7774)
Laura Davidson (WVSB # 13832)
MOUNTAIN STATE JUSTICE, INC.
1217 Quarrier Street
Charleston, WV 25301
(304) 304-344-3144
(304) 344-3145 (fax)


Samuel B. Petsonk (WVSB # 12418)
Petsonk PLLC
PO Box 1045
Beckley, WV 25802
(304) 900-3171
(304) 986-4633 (fax)
sam@petsonk.com

(Counsel for Plaintiffs)
     Case 2:16-cv-09849 Document 290 Filed 02/03/21 Page 3 of 4 PageID #: 9264




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

BENNY FITZWATER, CLARENCE
BRIGHT, TERRY PRATER, EMMET
CASEY, JR., CONNIE Z. GILBERT,
ALLAN H. JACK, SR., and ROBERT
H. LONG, on behalf of themselves and
others similarly situated,

         Plaintiffs,
v.                                                          Civil Action No. 2:16-cv-09849
                                                            Consolidated with:
                                                            Civil Action No. 1:17-cv-03861
                                                            (Hon. John T. Copenhaver, Jr.)
CONSOL ENERGY, INC.,
CONSOLIDATION COAL CO., FOLA
COAL CO., LLC, CONSOL OF KENTUCKY,
INC., CONSOL PENNSYLVANIA COAL CO.,
LLC, and KURT SALVATORI,

        Defendants.

                                CERTIFICATE OF SERVICE

        The undersigned, counsel for Plaintiffs, does hereby certify on this 3rd day of February

2021, that a true copy of the foregoing “NOTICE OF EVIDENTIARY DEPOSITON OF

DORIS JESSO,” was electronically filed with the Clerk of Courts of the Court using the

CM/ECF system which will send notification of such filing to the counsel listed below:

                                      Michael D. Mullins
                                STEPTOE & JOHNSON PLLC
                              707 Virginia Street East -17th Floor
                               Charleston, West Virginia 25301
                                       (304) 353-8000
                             michael.mullins@steptoe-johnson.com
Case 2:16-cv-09849 Document 290 Filed 02/03/21 Page 4 of 4 PageID #: 9265




                    Joseph J. Torres (admitted pro hac vice)
                    Alexis E. Bates (admitted pro hac vice)
                  Emma J. O’Connor (admitted pro hac vice)
                Katherine M. Funderburg (admitted pro hac vice)
                           JENNER & BLOCK LLP
                                353 N. Clark St.
                               Chicago, IL 60654
                                (312) 840-8685
                              JTorres@jenner.com




                                                   /s/ Bren J. Pomponio
                                                  Bren J. Pomponio (WVSB #7774)
                                                  Laura Davidson (WVSB # 13832)
                                                  MOUNTAIN STATE JUSTICE,
                                                  INC.
                                                  1217 Quarrier Street
                                                  Charleston, WV 25301
                                                  (304) 304-344-3144
                                                  (304) 344-3145 (fax)
